Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 21-40(renumbered as 1-20) are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Cohen et al. US 20170214943 A1, relates to compressing and representing point clouds, and more particularly to methods and system for predicting and applying transforms to three dimensional blocks of point cloud data for which some positions in a block may not be occupied by a point, [0001].
Cohen failed to teach or suggest for A non-transitory computer-readable medium storing program instructions, that when executed on or across one or more processors, cause the one or more processors to: determine a first level of detail for a three-dimensional (3D) representation of an object, wherein a plurality of elements make up the 3D representation of the object, and wherein respective ones of the elements comprise spatial information for the element and attribute information for the element; and determine one or more additional levels of detail for the 3D representation of the object, wherein, to compress attribute values for elements included in the first level of 
detail or the one or more additional levels of detail, the program instructions, when executed on or across the one or more processors, cause the one or more processors to: for a set of respective ones of the elements of the 3D representation of the object not included in a previously determined level of detail: identify a set of neighboring elements greater than a first distance from a respective element being evaluated; determine a predicted attribute value for the respective element based on attributes values for neighboring elements that neighbor the respective element being evaluated; and determine, based on comparing the predicted attribute value for the respective element being evaluated to un-compressed attribute information for the element being evaluated, an attribute correction value for the element being evaluated; and encode the determined attribute correction values for elements included in the first level of detail and the one or more additional levels of detail. As cited in independent claim 21.
Further Cohen failed to teach or suggest for A device, comprising:
a memory storing program instructions; and one or more processors, wherein the program instructions, when executed on or across the one or more processors, cause the one or more processors to determine a first level of detail for a three-dimensional (3D) representation of an object, wherein a plurality of elements make up the 3D representation of the object, and wherein respective ones of the elements comprise spatial information for the element and attribute information for the element; and determine one or more additional levels of detail for the 3D representation of the object, wherein to compress attribute values for elements included in the first level of detail or the one or more additional levels of detail, the program instructions, when executed on or across the one or more processors, further cause the one or more processors to: for a sub-set of respective ones of the elements of the 3D representation of the object not included in a previously determined level of detail: identify a set of neighboring elements greater than a first distance from the element; determine a predicted attribute value for the respective element based on attributes values for the neighboring elements; and determine, based on comparing the predicted attribute value for the respective element to un-compressed attribute information for the element, an attribute correction value for the element; and encode the determined attribute correction values for the elements of the first level of detail and the one or more additional levels of detail. As cited in independent claim 30.
Further Cohen failed to teach or suggest for A non-transitory computer-readable medium storing program instructions, that when executed on or across one or more processors, cause the one or more processors to: receive compressed attribute information for a three-dimensional (3D) representation of an object comprising data indicating attribute correction values for attributes of elements of the 3D representation of the object, wherein the attribute correction values are ordered in a plurality of levels of detail for a plurality of sub-sets of other elements of the 3D representation of the object;
provide attribute information for a decompressed 3D representation of the object having a first level of detail; and update the decompressed 3D representation of the object to include attribute information for additional sub-sets of elements at one or more other ones of the plurality of levels of detail. As cited in independent claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664